office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 postf-140487-12 third party communication none date of communication not applicable uilc date date to area_counsel heavy manufacturing transportation large business international attn philip yarberough from associate chief_counsel financial institutions products subject sec_475 and basket transactions this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer ---------------------------------------------------- trading entity y --------------------------------------------------- entity z -------------------------------------- person ------------------- year ------ year ------ years 3-through -------------- year ------ year ------ bank --------------------- basket transactions -------------------------------------- date ------------------ date ------------------ x percent --- y percent --- postf-140487-12 idr response ------------------------------------------------------------------ cca ------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------- amount ------------------- amount ------------------- amount ------------------------- amount ----------------------- amount ----------------------- amount ----------------------- amount ----------------------- amount ----------------------- issue sec_1 whether the basket transactions at issue were subject_to a mark-to-market method_of_accounting under sec_475 if so please address how sec_475 would apply under the following alternative arguments a please address this issue under the primary theory of this case in which the basket transactions are recharacterized and not treated as options but rather the taxpayer is treated as the beneficial_owner of the underlying securities in the baskets b in the alternative if for example a court were to find that the recharacterization of the option treatment is not appropriate please address how the options would be treated under sec_475 c also if a court were to find under the primary argument or the alternative argument that neither position resulted in a change in method_of_accounting can the character of the gains and losses reported by taxpayer under the open_transaction method be treated as ordinary under sec_475 and f d conclusion sec_1 as discussed in the previously issued cca the change for taxpayer under the recharacterized basket transactions going from option transactions to the underlying securities traded under the basket transaction agreement results in taxpayer going from an open_transaction method_of_accounting to a sec_475 method_of_accounting this is a change in method_of_accounting for taxpayer and a sec_481 adjustment is appropriate we also think that same rationale applies to the method change for the alternative argument raised in issue b taxpayer had a whole class of securities ie options that should have been marked under sec_475 and it did not mark any of these basket transactions under sec_475 this is a material_item not a correction_of_an_error and therefore a method change discussed postf-140487-12 below is the application of the sec_475 method_of_accounting to the various scenarios described in issue sec_1 a - c a taxpayer made a sec_475 election so it must report all of its securities described in sec_475 under the sec_475 mark-to-market method_of_accounting the recharacterized basket transactions have underlying securities that are subject_to sec_475 taxpayer has not established that the basket transactions or the recharacterized transactions were excepted from marking under sec_475 therefore sec_475 is the appropriate method_of_accounting to be used for the recharacterized basket transactions and all gains and losses are ordinary b we note that it is service position that these transactions are not options and should not be treated as such that said you have now asked what the results would be under sec_475 if the basket transactions were not recast the tax treatment would be the same under sec_475 for the recharacterized transactions or if these securities were treated as options because these options are securities under sec_475 they are required to be marked to market taxpayer has not established that these securities are not held in connection with its trading business therefore they are not excepted from marking under sec_475 c if a court rejects our change in method_of_accounting argument another alternative argument can be used to treat the reported long term capital_gains as ordinary because sec_475 is the appropriate method_of_accounting to be used for these transactions under sec_475 and sec_475 any gains or losses reported under the open_transaction method can be recharacterized as ordinary gains or losses however we cannot say for certain that the service will get all of the gains and losses that would have been reported under a mark-to-market calculation with a sec_481 adjustment therefore this position should only be used as an alternative to the other two positions discussed above facts taxpayer is a limited_liability_company treated as a partnership for tax purposes taxpayer conducts hedge fund activities taxpayer and other affiliated limited_liability companies were controlled by common members including person who is a member manager of taxpayer person holds its majority interest in taxpayer through entity z taxpayer through its wholly owned disregarded_entity trading entity y made a sec_475 election as a trader in securities this election was made with taxpayer’s year tax_return and effective for year and forward for the years at issue taxpayer conducted trading activity through trading entity y trading entity y generally purchases and sells positions in securities on a daily basis during year sec_3 through taxpayer entered into several different basket transactions with bank the basket transactions were styled as a call option on a postf-140487-12 basket of securities held in specified prime brokerage accounts with bank taxpayer controlled the basket of securities while the option was open the baskets were comprised of u s equity securities divided into long and short positions in a typical basket transaction taxpayer makes an upfront payment of x percent of the notional amount referenced in the basket transaction bank provides the remaining y percent the total amount which is used to acquire a basket of securities that is actively_traded and managed by entity z and other affiliates of taxpayer the contract between taxpayer and bank describes taxpayer’s upfront payment as a premium that gives taxpayer an option to receive a cash settlement amount from bank when the contract expires or is otherwise terminated the premium amount is determined by bank’s finance department rather than through option valuations formulas typically used when pricing standard options the cash settlement amount is determined by a formula that reflects i the increase or decrease in the value of the securities held and traded within the basket transactions ii expense and income payments made or received with respect to the securities and iii the interest and fees payable to bank for its services and capital for tax purposes taxpayer treated the basket transactions as options under sec_1234 as a result taxpayer did not recognize gains losses income or deductions as it held and traded the securities within the basket transaction instead it deferred recognition of any_tax consequences until the basket transaction expired or otherwise terminated when taxpayer recognized gain equaling the difference between the cash settlement amount and the upfront payment made on its year return taxpayer reported that basket was purchased on date and sold on date for amount taxpayer had a basis in basket of amount taxpayer had reported long term capital_gain in amount on its year return taxpayer reported a combined sales_price of amount for baskets these same transactions had a cost_basis of amount taxpayer reported a combined long term capital_gain in amount taxpayer’s federal tax returns for years and are currently under examination exam has determined that the basket transactions lack the requirements to be treated as options for tax purposes it has also been determined by exam that taxpayer has the benefits_and_burdens_of_ownership of the securities underlying the basket transactions and thus was the beneficial_ownership of these securities for tax purposes exam has challenged taxpayer’s deferral of gains and losses income or deductions associated with the basket transactions exam intends to place taxpayer on the correct method_of_accounting consistent with its ownership of securities it also intends to impose an adjustment under sec_481 in the first year of the tax examination the service addressed this issue in generic_legal_advice see am-2010-005 postf-140487-12 for book purposes taxpayer marked to market its securities including the basket transactions for tax purposes taxpayer did not account for any of its basket transactions under sec_475 but it did mark to market other trading securities held by trading entity y by not marking the basket transactions taxpayer left out a whole class of securities from its proper method_of_accounting for securities subject_to sec_475 taxpayer had stated in its idr response that it misread sec_475 which provides for separate elections for a trader in securities and a trader in commodities taxpayer claims that they originally thought they could make separate sec_475 elections for each line of trade_or_business it owns and that it had not made an election for the basket transactions taxpayer argues that if they cannot make separate elections that this is not a change in method_of_accounting but rather a correction_of_an_error the service’s position is that the treatment of the basket transactions is a material_item and as such any adjustment that conforms to the practice of taxpayer’s existing method_of_accounting is an accounting_method change rather than an error correction advice has previously been sought by lb_i as to whether this change from a deferral reporting open_transaction method to reporting the gains and losses currently is a change in taxpayer’s method_of_accounting and whether this change allows for a sec_481 adjustment chief_counsel_advice was issued stating that this is a change in method_of_accounting and that a sec_481 adjustment is appropriate see cca chief_counsel_advice was also sought on the effect of sec_734 basis adjustments as a result of a sec_754 election on the issue of whether this is a change in method_of_accounting the service determined that the basis adjustments do not change its conclusion that this is a change in method_of_accounting this chief_counsel_advice addresses sec_475 implications law and analysis whether the basket transactions are subject_to a mark-to-market method_of_accounting under sec_475 sec_475 provides that a person who is engaged in a trade_or_business as a trader in securities can elect to have the mark to market rules of sec_475 apply to such trade_or_business if the mark-to-market rules apply such person shall recognize gain_or_loss on any security held in connection with its trade_or_business at the close of any taxable_year as if such security were sold for its fair_market_value on the last business_day of such taxable_year any such gain_or_loss shall be taken into account for such taxable_year the general_rule that the character of the gains and losses under sec_475 are ordinary also applies to a trader in securities that has made an election under sec_475 see sec_475 and sec_475 see also proposed treas postf-140487-12 reg sec_1 f b sec_475 also applies to traders and provides exceptions to the automatically ordinary rule under sec_475 if a taxpayer can establish that it held securities as hedges or that the securities were not held in connection with its trading business or that a security is improperly identified as described in sec_475 then gains and losses are not automatically ordinary sec_475 ii and iii character must then be determined by other relevant code sections any securities held by the trader are subject_to marking unless they fall within the exception to marking under sec_475 in the case of traders there is only one exception to marking under that exception two requirements must be met first it must be established to the satisfaction of the secretary that the security has no connection to the activities of such person as a trader see sec_475 second any such security must be clearly identified in such person’s records as being described in sec_475 before the close of the day on which it was acquired originated or entered into or such other time as the secretary may by regulations prescribe see sec_475 an identification that a security is held for investment for financial reporting purposes is not sufficient for sec_475 purposes see revrul_97_39 1997_2_cb_62 issue this is even more so in the case of a trader who has to establish more than that a security is held for investment but that the security is not held in connection with it trading business in the case of traders the legislative_history makes it clear that congress was concerned about issues of taxpayer selectivity in making identifications out of marking it did not want a taxpayer to selectively mark to market some securities and then to selectively identify other_securities as exempt from the mark-to-market treatment congress especially did not want a taxpayer to be able to do that using hindsight to address this concern congress placed a higher burden_of_proof for electing securities traders to identify securities as not subject_to sec_475 than is applicable to securities dealers another concern is that it is more difficult for the service to distinguish trading securities from investment securities than it is to distinguish dealer_securities from investment securities see conf report 105th cong 1st sess date 1997_4_cb_1457 general explanation of tax legislation enacted in blue_book jcs date p 1997_3_cb_89 see also preamble to reg-104924-98 1999_10_irb_47 under the proposed_regulations a taxpayer must be able to demonstrate by clear_and_convincing evidence that a security bears no relation to its activities as a trader in order to be identified as not subject_to the mark-to-market rules of sec_475 see proposed reg sec_1 f -2 a the proposed regulation also provides a special rule for the situation where a taxpayer may identify securities as not held in connection with its trading business when the electing trader also trades the same or substantially_similar securities that it uses in its trade_or_business in this situation a taxpayer can only meet the requirements of sec_475 if the security is held in a separate non-trading account maintained by a third party see proposed reg sec_1 f -2 a postf-140487-12 under proposed reg sec_1 f -2 a if an electing trader holds a security that is not held in connection with its trading business and fails to identify the security in a manner that satisfies the requirements of sec_475 then sec_475 applies ie the security is marked to market and any losses realized with respect to the security prior to its disposition are recognized only to the extent of gain previously recognized with respect to that security and the character of the gain_or_loss is ordinary the election under sec_475 is made on an entity by entity basis not a separate trade_or_business basis only in the case of separate commodities and securities businesses can a taxpayer make separate elections sec_475 provides that separate elections must be made for a trader in securities election under f and a trader in commodities election under f a application of sec_475 if basket transactions not treated as options under lb i’s primary theory for this case the basket transactions contracts should be recharacterized such that they are not treated as options under sec_1234 but instead as though taxpayer directly owned each security in the baskets the result is that taxpayer is to be taken off the open_transaction method_of_accounting it was using and will be placed on a mark-to-market method_of_accounting for these securities taxpayer had previously made an election under sec_475 and that election applies to any trading conducted by itself and any trading conducted by its disregarded_entity trading entity y all securities subject_to sec_475 must be marked to market unless they fall within the exception to marking under sec_475 in this case there does not appear to be any question that a sec_475 election was made and that it applies to taxpayer in idr response taxpayer explains that it originally thought that under sec_475 it could make separate elections for different lines of trading businesses but even within that idr it acknowledges that is not what sec_475 provides in that same idr response it does not appear that taxpayer’s position is that these securities are not held in connection with their trading business rather taxpayer is asserting that since they were already on a mark-to-market method under sec_475 that this is not a change in a method_of_accounting but a correction_of_an_error as stated above cca addresses this issue thoroughly it remains our position that this treatment of the the primary theory in this case is therefore consistent with the conclusions reached in am this chief_counsel_advice cca does not address the correctness of this position to this taxpayer that issue has been previously addressed this cca assumes that position is correct this cca also does not address the change in accounting_method_issue and the appropriateness of the sec_481 adjustment in depth as that it has been thoroughly discussed in a cca this cca is addressing the application of sec_475 to the recharacterized transactions and the alternative arguments raised by your incoming request postf-140487-12 underlying basket of securities as subject_to sec_475 is a change in its method_of_accounting and a sec_481 adjustment is appropriate although it is not clear from your incoming request whether taxpayer is actually asserting that these securities meet the exception to marking under sec_475 we are assuming that you have asked us to address this issue in case taxpayer raises it later in the exam in the appeals process or in litigation as discussed above there are two requirements that must met to except any securities from marking under sec_475 taxpayer must establish securities are not held in connection with its trading business and there must be timely and specific sec_475 identification made in its books_and_records taxpayer has not asserted that the basket transactions contracts were not held in connection with its trading business in addition there have been no facts presented to us that suggest these contracts were not held in connection with taxpayer’s trading business the facts seem to support the conclusion that these securities were held in connection with its trading business the trading strategies used for taxpayer and the basket transactions were nearly identical to the trading strategies used for the individual securities traded through taxpayer’s disregarded_entity trading entity y in its other brokerage account with bank taxpayer conducted its non-basket transactions through trading entity y’s brokerage account both taxpayer’s basket transactions and its individual security positions owned by trading entity y were held in the accounts with bank gains from taxpayer’s basket transactions upon termination were used to pay the liabilities incurred in trading entity y’s trading account it is also our understanding that the sheer volume of securities trading that occurred in each basket on a daily basis makes it very difficult to find that these securities were not held in connection with its trading business taxpayer did record the basket transactions in their month-ending trial balances under the title investment in barrier option taxpayer also noted in its financial statements that the basket transaction securities cannot be offered or sold because of other arrangements restrictions or conditions applicable to the instruments or to the company taxpayer recorded the x premium payment on its balance_sheet on its financial statements it reported the fair value of the total cash settlement amount from the baskets the fact that taxpayer did record the basket transactions on its monthly ending trial balances as an investment in options does not necessarily support a finding that these securities were not held in connection with its trading business in addition taxpayer did not make any specific references to sec_475 identifications taxpayer didn’t make any same day identifications in its books_and_records regarding sec_475 identifications taxpayer’s only type of identification of the basket transactions appears on the month-end trial balances and balance_sheet and as stated above these notations are not specific to sec_475 and they do not occur on acquisition dates but are noted at month end postf-140487-12 taxpayer has not established by clear_and_convincing evidence that these basket transactions or the underlying securities in the basket transactions are not held in connection with its trading business and no timely or proper sec_475 identifications have been made therefore the recharacterized option transactions the underlying basket of securities are marked to market under sec_475 and all gains or losses are ordinary because this is a change in method_of_accounting going from the open_transaction method to a sec_475 mark-to-market method for these recharacterized basket transaction a sec_481 adjustment is appropriate as thoroughly discussed in cca a change in method_of_accounting occurs when taxpayer no longer treats certain securities transactions as options and stops deferring the gains losses income and deductions associated with those transactions the computation and recognition of an appropriate sec_481 adjustment is needed to eliminate any distortion duplication or omission_of_income or deductions caused by the accounting_method change taxpayer’s argument that this is not a method change but a correction_of_an_error is incorrect as also discussed in cca the fact that taxpayer was already on a sec_475 method_of_accounting for its securities does not preclude a change in method_of_accounting when taxpayer has left out a whole class of securities basket transaction securities from that method a taxpayer is generally required to apply the same accounting_method to all instances of a particular item in this case taxpayer is required to apply the same accounting_method for all securities subject_to sec_475 and not identified out of marking on occasion however a taxpayer purports or attempts to report an item using the accounting_method that it has adopted established or elected but fails to apply the accounting_method with perfect consistency as a result the taxpayer treats the item in two different ways part of the item is reported under the primary accounting_method while the remainder of the item is reported using a treatment that diverges from the primary accounting_method divergent treatment when the divergent treatment is discovered by the taxpayer or exam the issue arises whether adjustments to conform the divergent treatment to the primary accounting_method should be treated as the correction of errors in open tax years or as a change in accounting_method under sec_446 and sec_481 under current law we believe that the key to deciding whether an accounting_method change occurs is whether the divergent treatment is a timing practice that is used on a consistent basis if so then the divergent treatment is a material_item and conforming the divergent treatment to the primary accounting_method is a change in the treatment of a material_item that constitutes an accounting_method change see sec_1 e ii a in contrast if the divergent treatment is not a timing practice and or is not a consistent practice it will have a permanent impact on lifetime taxable_income and the divergent treatment is an error or series of errors in this case taxpayer’s treatment of the basket transactions is a material_item a timing practice that was employed by taxpayer consistently over many years therefore any adjustment that postf-140487-12 conforms the practice to its existing accounting_method would be an accounting_method change rather than an error correction b alternatively application of sec_475 if the service fails in challenging taxpayer’s treatment of the basket transactions as options the incoming request raises an alternative question as to how these transactions would be treated under sec_475 if the option form of these transactions were somehow not recharacterized as noted above the recharacterization of the basket transactions should be our primary argument we are addressing this alternative argument in case a court disagreed with our primary argument because a sec_475 election was made by this taxpayer all of its securities must be marked to market an option other than a sec_1256 contract is a sec_475 security the options in this case do not appear to be sec_1256 contracts the same analysis discussed above would apply for determining whether taxpayer meets the exception to marking under sec_475 based upon the facts we know to date we do not think taxpayer can establish that the basket transactions were not held in connection with taxpayer’s trading business securities taxpayer also did not make an identification specific to sec_475 as required by sec_475 therefore the sec_475 method_of_accounting applies and all gains or losses are ordinary the same analysis discussed above regarding a change in method_of_accounting and a sec_481 adjustment also applies under this argument taxpayer’s failure to mark the options when it was subject_to sec_475 is a material_item and a timing practice that was consistently done therefore any adjustment that conforms the practice to its sec_475 method would be an accounting_method change rather than an error correction a sec_481 adjustment would be appropriate in this case c alternative argument if a court were to find under the primary argument a or the alternative argument b that neither position resulted in a change in method_of_accounting can the character of the gains and losses reported by taxpayer under the open_transaction method be treated as ordinary under sec_475 and f d the incoming request also raises another alternative argument as to whether the character of the long term capital_gains can be treated as ordinary under sec_475 and f d assuming a court does not agree with our conclusion that this is a change in method_of_accounting with a sec_481 adjustment applying for example basket was sold on date for amount taxpayer had a cost_basis in basket of amount taxpayer treated the sale of basket as triggering a long term capital_gain in amount exam wants to assert that taxpayer has ordinary_income on basket in amount for baskets at year end for year taxpayer still owned the baskets and the collective cash settlement amount of baskets was reported on this includes an increase to the original premium that is attributable to sec_734 adjustments from gain recognized by partners on the liquidation of their partnership interests postf-140487-12 the basket performance reports generated by bank as amount as of the end of year taxpayer had an adjusted_basis in the baskets of amount exam wants to assert that for year taxpayer had ordinary gains in amount for year when taxpayer terminated baskets for the cash settlement amount of amount exam wants to assert that taxpayer has ordinary gains in amount only if we are unable to get a sec_481 adjustment for closed years do we think we should use this argument as an alternative argument in that case we agree that sec_475 and f d can be asserted to find the gains and losses are ordinary we note also that proposed sec_1 f -2 a b also provides that the character of securities subject_to marking under sec_475 is ordinary however we are not sure that under this argument the service would pick up all the income that should be recognized under a mark-to-market method with a sec_481 adjustment picking up the income that arose during the closed years because of the closed years involved and because different securities could be and were traded in and out of the baskets on a daily basis we are uncertain that this argument picks up the appropriate amount of gains and losses under sec_475 it is not clear that all the appropriate values for the sold securities are reflected in the basis of the basket or are all part of the deferred gains or losses realized upon termination of the basket because the basket transactions do not reference specific properties at a defined price using the gains or losses from the open_transaction method may not be sufficient before this type of argument could be applied it must be established that sec_475 applies to the securities at issue and that the automatic ordinary treatment under sec_475 and f d applies and that none of the exceptions to automatic ordinary treatment under sec_475 apply as discussed above in the primary argument and the first alternative argument sec_475 applies in this case because of the election made by the taxpayer based upon the facts that have been presented to us so far none of the exceptions to automatic ordinary treatment under sec_475 and f d apply in this case taxpayer is not using the basket transactions as hedges identified under sec_475 the basket transactions are held in connection with the taxpayer’s trading business or at least taxpayer has not established that they are not held in connection with its trading business and these basket transactions have not been improperly identified as described in sec_475 therefore sec_475 and f d would make any gains or losses ordinary case development hazards and other considerations postf-140487-12 postf-140487-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-140487-12 please call if you have any further questions helen hubbard associate chief_counsel financial institutions products by _____________________________ robert b williams senior counsel branch financial institutions products
